                         UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA
                              GREENVILLE DIVISION

Teresa Busha,                               )      C/A No. 6:17-cv-00571-DCC
                                            )
                                Plaintiff,  )
                                            )
vs.                                         )
                                            )          ORDER
SC Department of Mental Health,             )
                                            )
                                Defendants. )
_____________________________________ )

      This matter is before the Court on Defendant’s Motion for Summary Judgment.

ECF No. 70. Plaintiff filed a Response in Opposition, and Defendant filed a Reply. ECF

Nos. 72, 74. In accordance with 28 U.S.C. ' 636(b) and Local Civil Rule 73.02(B)(2),

(D.S.C.), this matter was referred to United States Magistrate Judge Kaymani D. West for

pre-trial proceedings and a Report and Recommendation (AReport@). On January 24,

2019, the Magistrate Judge issued a Report recommending that the Motion be granted.

ECF No. 83. Plaintiff filed objections to the Report, and Defendant filed a Reply.1 ECF

Nos. 85, 86.

      The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final


      1
        Plaintiff initially brought failure to accommodate and rehabilitation claims under
the Rehabilitation Act of 1973 (“Rehabilitation Act”), 29 U.S.C. §§ 701, et seq.; claims
under the Family and Medical Leave Act (“FMLA”), 29 U.S.C. §§ 2601, et seq.; and state
law claims. By prior Order of this Court, all claims were dismissed except for Plaintiff’s
Rehabilitation Act retaliation allegations stemming from actions occurring on or after
January 26, 2016.
determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. ' 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that Ain the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.@ (citation omitted)).

       Plaintiff summarizes her objections to the Report as follows,

              Did the Magistrate err by finding that a “request for
              accommodation” and “to return to work” were acts of
              participation, rather than opposition, and then recommending
              Summary Judgment by analyzing (and then dismissing)
              Defendant’s retaliatory actions toward Plaintiff as a “failure to
              accommodate” rather than as “retaliation”?

              Did the Magistrate err by conflating Plaintiff’s right to oppose
              Defendant’s unlawful treatment of her by failing to return her
              to work and requiring her to pay out of pocket for a functional
              capacity evaluation (FCE) and then be forced to have doctor
              after doctor compare the “essential functions” of the job to the
              “marginal” duties Defendant continued to assert were the
              majority of her job functions while insisting doctor after doctor
              “clarify” her work restrictions – in essence requiring Plaintiff to
              jump through hoop after hoop while it prevented Plaintiff from
              working for over three months (from May 5, 2016 through
              August 17, 2016) as retaliation for her protected activity of
              requesting reasonable accommodation? (ECF 83, pp. 11-15)
              Did the Magistrate err by determining that while “considering
              whether Plaintiff’s voiced concerns about the FCE
              requirement were protected activity[,] the court is not revisiting
              whether Defendant failed to accommodate any disability” and,
              further, that “[t]his is not a failure-to-accommodate case, and
              the issue of whether certain duties were or were not essential
              to Plaintiff’s job is not before the court.”?

                                               ***
              In sum, the Magistrate repeatedly conflated and dismissed
              Plaintiff’s evidence of retaliation as a “failure to accommodate”
              without recognizing that Defendant’s refusal to accommodate
              Plaintiff’s WAS retaliation for her oppositional activity.

ECF No. 85.2
     The Court finds that the Magistrate Judge accurately summarized the relevant

factual history and legal standards. Further, the Court finds that Plaintiff’s objections do

not specifically address the totality of the Report. Plaintiff objects to the Magistrate

Judge's reasoning regarding her prima facie case.            However, as explained by the

Magistrate Judge, even assuming that Plaintiff establishes her prima facie case for

retaliation, she has failed to establish that the proffered legitimate nonretaliatory reason

for requiring her to obtain a fitness-for-duty certification, have it clarified, and pay for the

test was pretextual. Upon de novo review of the record, the applicable law, and the

Report of the Magistrate Judge, the Court agrees with the recommendation of the

Magistrate Judge.      Even accepting Plaintiff’s argument that the Magistrate Judge


       2
         In her objections, Plaintiff to cites to pages 11–15 in the Report. ECF No. 83 at
18. To the extent Plaintiff intends to object to the Magistrate Judge's recitation of the
facts, the Court has reviewed the record and finds this portion of the Report is well-
supported by citations to the record. The Court overrules any objection to the Magistrate
Judge's factual recitation.
misconstrued Plaintiff’s requests for accommodation as acts of participation rather than

opposition, Plaintiff still fails in her burden to show that Defendant’s stated reasons were

pretextual and that retaliation was the true cause of the adverse employment action.

Accordingly, the Court adopts the Report by reference in this Order. The Motion to for

Summary Judgment is GRANTED.

       IT IS SO ORDERED.

March 8, 2019                                           s/Donald C. Coggins, Jr.
Spartanburg, South Carolina                             United States District Judge
